250 Ga. 526 (1983)
299 S.E.2d 560
HART
v.
ELDRIDGE.
39116.
Supreme Court of Georgia.
Decided January 25, 1983.
Rehearing Denied February 16, 1983.
Warner R. Wilson, Jr., N. Sandy Epstein, for appellant.
Wade H. Coleman, for appellee.
WELTNER, Justice.
1. Certiorari was granted to determine whether or not Mrs. Hart's wrongful death claim is barred by OCGA § 9-3-71 (Code Ann. § 3-1102). This question was answered in the affirmative in Division of the opinion of the Court of Appeals in Hart v. Eldridge, 163 Ga. App. 295, 298 (2) (293 SE2d 550) (1982).
Consistent with our recent decision of Clark v. Singer, 250 Ga. 470 (298 SE2d 484) (1983), the certiorari question must be answered in the negative, in that the statute of limitations for a wrongful death action emanating from medical malpractice begins to run from the date of death, not from the date of the negligent act or omission of the practitioner.
2. We need not reach the question of whether or not the first decision of the Court of Appeals in Hart v. Eldridge, 158 Ga. App. 834 (282 SE2d 369) (1981), continues as the law of this case, despite our disapproval of its reasoning in Allrid v. Emory University, 249 Ga. 35, 38 (285 SE2d 521) (1982), because the effect of our present decision is identical to that of the first Hart decision by the Court of Appeals.
Judgment reversed. All the Justices concur.